Citation Nr: 9932651	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  91-22 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.

2. Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain prior to August 12, 1996.

3. Entitlement to a disability rating in excess of 50 percent 
for a post-traumatic stress disorder.

(The issue of entitlement to waiver of recovery of an 
overpayment of $522 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1970.  

By a July 1971 decision, the RO granted service-connection 
for chronic low back syndrome and malaria, and evaluated each 
disorder as zero percent disabling.  By an April 1990 
decision, the RO increased the disability rating assigned to 
the  chronic low back syndrome from zero to 10 percent, 
effective February 28, 1990, and also granted service 
connection for PTSD, which was rated as zero percent 
disabling, effective February 28, 1990.  In July 1990, the RO 
issued a decision which continued the evaluations of the 
veteran's service-connected disabilities.  The veteran filed 
a notice of disagreement in January 1991 as to the ratings 
assigned for his PTSD and low back disorder.  The RO issued a 
statement of the case as to these issues in March 1991 and 
the veteran perfected an appeal by filing VA Form 9 in June 
1991.

In October 1996, the RO issued a supplemental statement of 
the case which informed the veteran that "[d]ue to 
administrative error the appeal was not referred to the 
[Board] and consequently is still pending."  The 
supplemental statement of the case also informed him that the 
disability rating assigned for PTSD was increased to 50 
percent effective from February 28, 1990, and the rating for 
the lumbosacral strain was increased to 20 percent effective 
from August 12, 1996.  The same disability ratings were 
continued in a supplemental statement of the case issued in 
December 1997.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, a 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  
Because the veteran initiated and perfected a timely appeal 
of the RO's July 1990 rating decision, and since VA 
regulations provide for a disability rating greater than 50 
percent for PTSD and greater than 20 percent for lumbosacral 
strain, the matter of entitlement to an increased disability 
rating for said disabilities remains on appeal.  

In the instant case, the certification of appeal (VA Form 8) 
reflects that the only issue currently on appeal is 
entitlement to waiver of recovery of an overpayment.  As the 
"certification of appeal" is used for administrative 
purposes, and does not serve to either confer or deprive the 
Board of jurisdiction over an issue, see 38 C.F.R. § 19.35 
(1999), the Board finds that it has jurisdiction over the 
veteran's claims for an increased rating for PTSD and 
lumbosacral strain, and addresses the same in the remand set 
forth below.  See 38 C.F.R. § 20.101 (1999).

The veteran appeared before the RO for personal hearings in 
January 1997 and September 1999.  Transcripts of those 
hearings are of record.


REMAND

The Board finds that the veteran's claims for an increased 
disability rating for PTSD and lumbosacral strain are well 
grounded pursuant to 38 U.S.C.A. § 5107(a), in that it is 
plausible or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In this case, the 
veteran has alleged that the service-connected PTSD and 
lumbosacral strain have increased in severity, and as his 
allegations serve as competent lay evidence, they are 
sufficient to establish his claims as well grounded.  See 
King (Roderick) v. Brown, 5 Vet. App. 21 (1993).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claims includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle, 2 Vet. App. at 632).

Further, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. 
§§ 4.1, 4.2 (1999), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this regard, the Board 
notes that the most recent VA examinations pertinent to the 
veteran's claims based on PTSD and lumbosacral strain were 
performed in August 1996, more than three years ago.  Also of 
record are service medical records, VA examination reports 
dating back to May 1971, VA outpatient records, and an 
October 1997 letter from C. Snyder, M.D.

Despite the competent and probative evidence obtained from VA 
medical records, service medical records, and Dr. Snyder's 
letter, the Board finds that the evidence of record is 
inadequate for the purpose of rendering a decision regarding 
the veteran's claim for an increased rating for both the 
service-connected PTSD and lumbosacral strain.  

Because the veteran's complaints of pain and loss of function 
due to his lumbosacral strain are documented in his hearing 
testimony and the letter from Dr. Snyder, the Board concludes 
that consideration must be given to the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 in reviewing his claim on 
appeal.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
38 C.F.R. § 4.40 provides that it is essential that the 
examination on which ratings are based adequately portray any 
functional loss of the musculoskeletal system's ability to 
perform normal working movements of the body, including 
normal excursion, strength, speed, coordination, and 
endurance.  While 38 C.F.R. § 4.40 does not require a 
separate rating for pain, the impact of pain must be 
considered in making a rating determination.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

The August 1996 VA examination failed to address if the 
veteran was suffering any functional loss due to pain.  In 
DeLuca, the Court pointed out that when evaluating 
disabilities of the musculoskeletal system the examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40 and 4.45.  Those regulations, in part, require 
consideration of limitation of movement, weakened movement, 
excess fatigability, and incoordination, and pain, due 
exclusively to the service-connected disability.  A VA 
examination report must provide detailed information with 
regard to any limitation of function due to pain, including 
pain on use and movement of the joint affected during flare-
ups, as well as any limitation of function due to weakness, 
fatigability, and/or incoordination, in order to permit an 
equitable evaluation of the veteran's claim.  See DeLuca, 8 
Vet. App. at 206.

While the evidence currently of record is competent and 
probative to establish that the veteran still suffers from 
lumbosacral strain, it provides neither the comprehensive and 
detailed medical findings regarding the severity of pain 
caused by that strain, nor the probative medical findings 
pertaining to all possible limitations of motion and/or 
function.  Because the Board finds that the available 
evidence is inadequate to evaluate the current state of the 
condition, it concludes that, pursuant to Littke and Olsen; 
both supra, the veteran must be afforded a VA examination in 
order to assist in the development of his claim for an 
increased disability rating for lumbosacral strain so as to 
assure a full and fair adjudication of the appeal on that 
issue.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a).  

Additionally, while the evidence currently of record is 
competent and probative to establish that the veteran still 
suffers from PTSD, it provides neither the comprehensive and 
detailed medical findings regarding the severity of that 
disability.  Significantly, the physician performing the 
August 1996 VA PTSD examination concluded that the 
examination results were only "suggestive" of PTSD.  In 
contrast, Dr. Snyder reported in his letter that the veteran 
"was currently at the risk of injuring himself or someone 
else.  He is in constant pain and is frequently irritated."  
Dr. Snyder diagnosed a history of PTSD, and stated that the 
veteran suffered from fits of "uncontrollable rage," which 
had reportedly included kicking in the door of a passing 
automobile and driving two elderly women off the road.  The 
apparent contrast between Dr. Snyder's medical opinion 
pertaining to the severity of the veteran's PTSD and the 
conclusion of the VA physician performing the most recent 
PTSD examination leads the Board to conclude that a remand is 
necessary in order clarify these seemingly contradictory 
medical findings and opinions.  

Moreover, the physician performing the August 1996 VA PTSD 
examination did not report whether the veteran's claims file 
was available for review, and a VA physician who performed an 
August 1996 mental disorders examination specifically noted 
that the veteran's claims file and clinical records were not 
available for review. 

Further, the evidence is clear that the veteran has been seen 
and treated by Dr. Snyder, and Dr. Snyder stated in his 
letter that the veteran "has been treated at Century City 
Hospital Chronic Pain Program from [November 1996 to June 
1997]."  The record reflects, however, that the only medical 
evidence obtained from Dr. Snyder is the October 1997 letter 
which merely outlines that physician's medical findings and 
opinions.  The record also lacks any medical records from 
Century City Hospital Chronic Pain Program.  

In the instant case, the lack of a relatively current and 
comprehensive VA examination specific to the veteran's claim 
for an increased disability rating for his service-connected 
PTSD precludes a fully informed decision regarding said 
claim.  As noted, the most current evidence of record 
reflecting VA psychiatric examination of the veteran dates 
back to August 1996.  The Board concludes that such evidence 
is insufficient for the purpose of fairly and equitably 
determining an appropriate evaluation of the veteran's 
service-connected PTSD.  Because the available evidence is 
inadequate to evaluate both the current state of the 
veteran's psychiatric status and the relation between that 
status and his in-service trauma, the Board concludes that, 
pursuant to Littke, supra, the veteran must be afforded a VA 
examination in order to assist in the development of his 
claim for an increased disability rating for PTSD so as to 
assure a full and fair adjudication of the appeal on that 
issue as well.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a).
 
The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (1999).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations; and provide that when entitlement to an 
increase in benefits cannot be established or confirmed 
without a current VA examination and the claimant, without 
"good cause," fails to report for such examination, the 
claim shall be denied.  38 C.F.R. § 3.655 (1999). 

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for PTSD and/or lumbosacral strain, but 
whose medical reports are not already of 
record.  After securing the necessary 
releases, the RO should obtain all such 
records of private medical treatment.  
Regardless of any reply from the veteran, 
the RO should obtain, to the extent 
possible, the medical records of Dr. 
Snyder and any records from the Century 
City Hospital Chronic Pain Program that 
pertain to the veteran.  

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
severity of the service-connected 
lumbosacral strain.  The veteran's claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  All excursion of movement of 
the veteran's spine should be recorded in 
numbers of degrees.  Any portion of the 
arcs of motion which are painful should 
be so designated.  The examiner should 
comment on the presence or absence of 
less movement than normal, more movement 
than normal, instability, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, swelling 
and pain on movement.  The examiner 
should provide opinions as to the effect 
of the lumbosacral strain on the 
veteran's ability to function and the 
degree of functional loss that is likely 
to result from a flare-up of symptoms or 
on extended use of the spine.

3.  The RO should arrange for a 
psychiatric examination of the veteran to 
determine the current severity of the 
veteran's PTSD.  The claims file must be 
made available to the psychiatrist in 
conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses.  The examiner should 
identify all psychiatric disorders which 
are present and reconcile the various 
diagnoses contained in the claims folder.  
The psychiatrist should obtain any 
psychological studies which are 
determined to be necessary in order to 
identify psychiatric pathology and 
differentiate the various psychiatric 
disorders from each other.  The examiner 
should describe the symptomatology 
specifically attributable to PTSD and 
comment on the extent to which PTSD 
affects the veteran's ability to obtain 
or retain substantially gainful 
employment.  A multi-axial assessment 
should be provided, including an Axis V 
Global Assessment of Functioning (GAF) 
score, with an explanation of the numeric 
score.  

4.  Thereafter, the RO should carefully 
review the examination reports to ensure 
that they are in compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the VA examiner for 
corrective action.  The RO and the 
veteran are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an increased evaluation for 
PTSD and lumbosacral strain (with application 
of 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.45, and 
4.59).  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, 
the RO should issue a supplemental statement 
of the case to the veteran and his 
representative.  A reasonable period of time 
for a response thereto should be afforded.  

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


